Tilgiiman C. J.
The intention of the testator is not as clearly expressed as could be wished, because he is not explicit as to the principal of the 8000 dollars stock of the United States. Yet considering the nature of that stock, I think it may be concluded that he did not mean that any part of it should return to the mass of the residue of his estate.'The six per cent, stock is'no more than an annuity for years, part of the principal being sunk annually. At no distaht period then, the whole will be paid. It would be giving a construction too hard against the legatees, to say that the trust should cease when the mother should be dead and the children arrive at the age of twenty-one. It is true that their education is mentioned, but so also is their maintenance, which would be as expensive after the age of twenty-one as before. The words of the will may bear this construction, that the whole dividends paid by the government annually should be applied to Mrs. Brewster and her children. As to the time past then, the trustees may now pay the full amount of all the dividends which would have been received if the stock had not been sold, and the same rule may be adopted in future. This is going as far as can reasonably be done in favour of the legatees. The principal could not be paid to them without disregarding the will of the testator.
Yeates J. and Brackenridge J. concurred.
Judgment accordingly.